
	

113 HR 1901 IH: Keep Our Communities Safe Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1901
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Smith of Texas
			 (for himself and Mr. Gowdy) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for extensions of detention of certain aliens ordered removed, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Our Communities Safe Act of
			 2013.
		2.Detention of dangerous
			 aliens
			(a)In
			 generalSection 241(a) of the Immigration and Nationality Act (8
			 U.S.C. 1231(a)) is amended—
				(1)by striking out
			 Attorney General each place it appears, except for the first
			 reference in subsection (a)(4)(B)(i), and inserting Secretary of
			 Homeland Security;
				(2)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
					
						(B)Beginning of
				periodThe removal period
				begins on the latest of the following:
							(i)The date the order
				of removal becomes administratively final.
							(ii)If the alien is
				not in the custody of the Secretary on the date the order of removal becomes
				administratively final, the date the alien is taken into such custody.
							(iii)If the alien is detained or confined
				(except under an immigration process) on the date the order of removal becomes
				administratively final, the date the alien is taken into the custody of the
				Secretary, after the alien is released from such detention or
				confinement.
							;
				(3)in paragraph (1),
			 by amending subparagraph (C) to read as follows:
					
						(C)Suspension of
				period
							(i)ExtensionThe removal period shall be extended beyond
				a period of 90 days and the Secretary may, in the Secretary’s sole discretion,
				keep the alien in detention during such extended period if—
								(I)the alien fails or
				refuses to make all reasonable efforts to comply with the removal order, or to
				fully cooperate with the Secretary’s efforts to establish the alien’s identity
				and carry out the removal order, including making timely application in good
				faith for travel or other documents necessary to the alien's departure or
				conspires or acts to prevent the alien's removal that is subject to an order of
				removal;
								(II)a court, the
				Board of Immigration Appeals, or an immigration judge orders a stay of removal
				of an alien who is subject to an administratively final order of
				removal;
								(III)the Secretary
				transfers custody of the alien pursuant to law to another Federal agency or a
				State or local government agency in connection with the official duties of such
				agency; or
								(IV)a court or the Board of Immigration Appeals
				orders a remand to an immigration judge or the Board of Immigration Appeals,
				during the time period when the case is pending a decision on remand (with the
				removal period beginning anew on the date that the alien is ordered removed on
				remand).
								(ii)RenewalIf
				the removal period has been extended under clause (C)(i), a new removal period
				shall be deemed to have begun on the date—
								(I)the alien makes
				all reasonable efforts to comply with the removal order, or to fully cooperate
				with the Secretary’s efforts to establish the alien’s identity and carry out
				the removal order;
								(II)the stay of
				removal is no longer in effect; or
								(III)the alien is
				returned to the custody of the Secretary.
								(iii)Mandatory
				detention for certain aliensIn the case of an alien described in
				subparagraphs (A) through (D) of section 236(c)(1), the Secretary shall keep
				that alien in detention during the extended period described in clause
				(i).
							(iv)Sole form of
				reliefAn alien may seek relief from detention under this
				subparagraph only by filing an application for a writ of habeas corpus in
				accordance with chapter 153 of title 28, United States Code. No alien whose
				period of detention is extended under this subparagraph shall have the right to
				seek release on
				bond.
							;
				(4)in paragraph
			 (3)—
					(A)by adding after
			 If the alien does not leave or is not removed within the removal
			 period the following: or is not detained pursuant to paragraph
			 (6) of this subsection; and
					(B)by striking
			 subparagraph (D) and inserting the following:
						
							(D)to obey reasonable restrictions on the
				alien’s conduct or activities that the Secretary prescribes for the alien, in
				order to prevent the alien from absconding, for the protection of the
				community, or for other purposes related to the enforcement of the immigration
				laws.
							;
					(5)in paragraph
			 (4)(A), by striking paragraph (2) and inserting
			 subparagraph (B); and
				(6)by striking paragraph (6) and inserting the
			 following:
					
						(6)Additional rules
				for detention or release of certain aliens
							(A)Detention review
				process for cooperative aliens establishedFor an alien who is not otherwise subject
				to mandatory detention, who has made all reasonable efforts to comply with a
				removal order and to cooperate fully with the Secretary of Homeland Security's
				efforts to establish the alien's identity and carry out the removal order,
				including making timely application in good faith for travel or other documents
				necessary to the alien's departure, and who has not conspired or acted to
				prevent removal, the Secretary shall establish an administrative review process
				to determine whether the alien should be detained or released on conditions.
				The Secretary shall make a determination whether to release an alien after the
				removal period in accordance with subparagraph (B). The determination shall
				include consideration of any evidence submitted by the alien, and may include
				consideration of any other evidence, including any information or assistance
				provided by the Secretary of State or other Federal official and any other
				information available to the Secretary of Homeland Security pertaining to the
				ability to remove the alien.
							(B)Authority to
				detain beyond removal period
								(i)In
				generalThe Secretary of
				Homeland Security, in the exercise of the Secretary’s sole discretion, may
				continue to detain an alien for 90 days beyond the removal period (including
				any extension of the removal period as provided in paragraph (1)(C)). An alien
				whose detention is extended under this subparagraph shall have no right to seek
				release on bond.
								(ii)specific
				circumstancesThe Secretary
				of Homeland Security, in the exercise of the Secretary’s sole discretion, may
				continue to detain an alien beyond the 90 days authorized in clause (i)—
									(I)until the alien is removed, if the
				Secretary, in the Secretary’s sole discretion, determines that there is a
				significant likelihood that the alien—
										(aa)will be removed in the reasonably
				foreseeable future; or
										(bb)would be removed in the reasonably
				foreseeable future, or would have been removed, but for the alien's failure or
				refusal to make all reasonable efforts to comply with the removal order, or to
				cooperate fully with the Secretary's efforts to establish the alien's identity
				and carry out the removal order, including making timely application in good
				faith for travel or other documents necessary to the alien's departure, or
				conspires or acts to prevent removal;
										(II)until the alien is removed, if the
				Secretary of Homeland Security certifies in writing—
										(aa)in consultation with the Secretary of
				Health and Human Services, that the alien has a highly contagious disease that
				poses a threat to public safety;
										(bb)after receipt of a written recommendation
				from the Secretary of State, that release of the alien is likely to have
				serious adverse foreign policy consequences for the United States;
										(cc)based on information available to the
				Secretary of Homeland Security (including classified, sensitive, or national
				security information, and without regard to the grounds upon which the alien
				was ordered removed), that there is reason to believe that the release of the
				alien would threaten the national security of the United States; or
										(dd)that the release of the alien will threaten
				the safety of the community or any person, conditions of release cannot
				reasonably be expected to ensure the safety of the community or any person, and
				either (AA) the alien has been convicted of one or more aggravated felonies (as
				defined in section 101(a)(43)(A)) or of one or more crimes identified by the
				Secretary of Homeland Security by regulation, or of one or more attempts or
				conspiracies to commit any such aggravated felonies or such identified crimes,
				if the aggregate term of imprisonment for such attempts or conspiracies is at
				least 5 years; or (BB) the alien has committed one or more crimes of violence
				(as defined in section 16 of title 18, United States Code, but not including a
				purely political offense) and, because of a mental condition or personality
				disorder and behavior associated with that condition or disorder, the alien is
				likely to engage in acts of violence in the future; or
										(III)pending a certification under subclause
				(II), so long as the Secretary of Homeland Security has initiated the
				administrative review process not later than 30 days after the expiration of
				the removal period (including any extension of the removal period, as provided
				in paragraph (1)(C)).
									(iii)No right to
				bond hearingAn alien whose
				detention is extended under this subparagraph shall have no right to seek
				release on bond, including by reason of a certification under clause
				(ii)(II).
								(C)Renewal and
				delegation of certification
								(i)renewalThe Secretary of Homeland Security may
				renew a certification under subparagraph (B)(ii)(II) every 6 months, after
				providing an opportunity for the alien to request reconsideration of the
				certification and to submit documents or other evidence in support of that
				request. If the Secretary does not renew a certification, the Secretary may not
				continue to detain the alien under subparagraph (B)(ii)(II).
								(ii)delegationNotwithstanding section 103, the Secretary
				of Homeland Security may not delegate the authority to make or renew a
				certification described in item (bb), (cc), or (dd) of subparagraph (B)(ii)(II)
				below the level of the Assistant Secretary for Immigration and Customs
				Enforcement.
								(iii)hearingThe Secretary of Homeland Security may
				request that the Attorney General or the Attorney General's designee provide
				for a hearing to make the determination described in item (dd)(BB) of
				subparagraph (B)(ii)(II).
								(D)Release on
				conditionsIf it is
				determined that an alien should be released from detention by a Federal court,
				the Board of Immigration Appeals, or if an immigration judge orders a stay of
				removal, the Secretary of Homeland Security, in the exercise of the Secretary's
				discretion, may impose conditions on release as provided in paragraph
				(3).
							(E)RedetentionThe Secretary of Homeland Security, in the
				exercise of the Secretary's discretion, without any limitations other than
				those specified in this section, may again detain any alien subject to a final
				removal order who is released from custody, if removal becomes likely in the
				reasonably foreseeable future, the alien fails to comply with the conditions of
				release, or to continue to satisfy the conditions described in subparagraph
				(A), or if, upon reconsideration, the Secretary, in the Secretary’s sole
				discretion, determines that the alien can be detained under subparagraph (B).
				This section shall apply to any alien returned to custody pursuant to this
				subparagraph, as if the removal period terminated on the day of the
				redetention.
							(F)Review of
				determinations by SecretaryA
				determination by the Secretary under this paragraph shall not be subject to
				review by any other
				agency.
							.
				(b)Detention of
			 aliens during removal proceedings
				(1)Clerical
			 amendment(A)Section 236 of the
			 Immigration and Nationality Act (8 U.S.C. 1226) is amended by striking
			 Attorney General each place it appears (except in the second
			 place that term appears in section 236(a)) and inserting Secretary of
			 Homeland Security.
					(B)Section 236(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1226(a)) is amended by inserting the Secretary
			 of Homeland Security or before the Attorney
			 General—.
					(C)Section 236(e) of the Immigration and
			 Nationality Act (8 U.S.C. 1226(e)) is amended by striking Attorney
			 General’s and inserting Secretary of Homeland
			 Security’s.
					(2)Length of
			 detentionSection 236 of the
			 Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding at the end
			 the following subsection:
					
						(f)Length of
				detention
							(1)Notwithstanding any other provision of this
				section, an alien may be detained under this section for any period, without
				limitation, except as provided in subsection (h), until the alien is subject to
				a final order of removal.
							(2)The length of
				detention under this section shall not affect detention under section 241 of
				this
				Act.
							.
				(3)detention of
			 criminal aliensSection
			 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is
			 amended, in the matter following subparagraph (D) to read as follows:
					
						any time
				after the alien is released, without regard to whether an alien is released
				related to any activity, offense, or conviction described in this paragraph; to
				whether the alien is released on parole, supervised release, or probation; or
				to whether the alien may be arrested or imprisoned again for the same offense.
				If the activity described in this paragraph does not result in the alien being
				taken into custody by any person other than the Secretary, then when the alien
				is brought to the attention of the Secretary or when the Secretary determines
				it is practical to take such alien into custody, the Secretary shall take such
				alien into
				custody..
				(4)Administrative
			 reviewSection 236 of the Immigration and Nationality Act (8
			 U.S.C. 1226) is amended by adding at the end the following subsection:
					
						(g)Administrative
				review
							(1)The Attorney
				General’s review of the Secretary’s custody determinations under section 236(a)
				shall be limited to whether the alien may be detained, released on bond (of at
				least $1,500 with security approved by the Secretary), or released with no
				bond.
							(2)The Attorney
				General’s review of the Secretary’s custody determinations for the following
				classes of aliens:
								(A)Aliens in
				exclusion proceedings.
								(B)Aliens described
				in sections 212(a)(3) and 237(a)(4).
								(C)Aliens described
				in section 236(c).
								(D)Aliens in
				deportation proceedings subject to section 242(a)(2) of the Act (as in effect
				prior to April 1, 1997, and as amended by section 440(c) of Public Law
				104–132); is limited to a determination of whether the alien is properly
				included in such category.
								(h)Release on
				bond
							(1)In
				generalAn alien detained
				under subsection (a) may seek release on bond. No bond may be granted except to
				an alien who establishes by clear and convincing evidence that the alien is not
				a flight risk or a risk to another person or the community.
							(2)Certain aliens
				ineligibleNo alien detained under subsection (c) may seek
				release on
				bond.
							.
				(5)Clerical
			 amendments(A)Section 236(a)(2)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1226(a)(2)(B)) is amended by
			 striking out conditional parole and inserting in lieu thereof
			 recognizance.
					(B)Section 236(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1226(b)) is amended by striking parole
			 and inserting recognizance.
					(c)SeverabilityIf
			 any of the provisions of this Act or any amendment by this Act, or the
			 application of any such provision to any person or circumstance, is held to be
			 invalid for any reason, the remainder of this Act and of amendments made by
			 this Act, and the application of the provisions and of the amendments made by
			 this Act to any other person or circumstance shall not be affected by such
			 holding.
			(d)Effective
			 dates
				(1)The amendments
			 made by subsection (a) shall take effect upon the date of enactment of this
			 Act, and section 241 of the Immigration and Nationality Act, as so amended,
			 shall in addition apply to—
					(A)all aliens subject
			 to a final administrative removal, deportation, or exclusion order that was
			 issued before, on, or after the date of enactment of this Act; and
					(B)acts and
			 conditions occurring or existing before, on, or after the date of enactment of
			 this Act.
					(2)The amendments
			 made by subsection (b) shall take effect upon the date of enactment of this
			 Act, and section 236 of the Immigration and Nationality Act, as so amended,
			 shall in addition apply to any alien in detention under provisions of such
			 section on or after the date of enactment of this Act.
				3.Sense of the
			 CongressIt is the sense of
			 the Congress that—
			(1)this Act should
			 ensure that Constitutional rights are upheld and protected; and
			(2)it is the
			 intention of the Congress to uphold the Constitutional principles of due
			 process and that due process of the law is a right afforded to everyone in the
			 United States.
			
